Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s Response
	In the response date 09/29/2022, the Applicant amended claims 1 and 15, and argued against the rejections in the Final rejection dated 07/19/2022.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-29 are rejected under 35 U.S.C. 103 as being unpatentable over Guichard et al (U.S Patent 7,256,159) in view of Cowan (U.S Patent 4,421,655).
Regarding Claim 1, Guichard discloses an oil-based reservoir drill-in fluid (RDF) comprising (i) an invert emulsion of a hygroscopic liquid (Abstract; Col 3, lines 3-24), (ii) one or more weighting or bridging agent that includes an acid soluble weighting, (iii) an oil-based RDF additive, and (iv) at least one of: an oil, mineral oil, synthetic oil, or a combination thereof (Col 3, lines 15-50 and lines 55-67; Col 4, lines 15-63):
wherein the oil, mineral oil, synthetic oil, or combination thereof, is the continuous phase of the invert emulsion (Col 3, lines 15-50 and lines 55-67; Col 4, lines 15-63), and the oil-based RDF additive comprises a blend, reaction product, or a mixture thereof, of:
one or more hydrophobizing component or agent (Col 3, lines 15-40; Col 4, lines 11-23; Col 5, lines 15-40).
Guichard, however, fails to expressly disclose wherein the oil-based reservoir drill-in-fluid comprises one or more phenolic material or composition comprising phenolic polymers or salts thereof.

Cowan teaches the oil-based reservoir drill-in-fluid comprising one or more phenolic material or composition comprising phenolic polymers or salts thereof (Abstract; Col 1, lines 5-42; Col 3, lines 5-15 and lines 34-55; Col 4, lines 10-24) for the purpose of utilizing this fluid loss additive in order to prevent or decrease the loss of fluid by filtration from oil-base muds downhole (Abstract; Col 1, lines 24-45).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Guichard to include one or more phenolic material or composition comprising phenolic polymers or salts thereof, as taught by Cowan, because doing so would help utilize this fluid loss additive in order to prevent or decrease the loss of fluid by filtration from oil-base muds downhole.

	Regarding Claim 2, Guichard discloses the oil-based RDF of claim 1,wherein:
(a) the oil-based RDF further comprises one or more emulsifier (e.g., modified tall oil and/or modified fatty amine condensate) (Abstract; Col 3, lines 15-46);
(b) the oil-based RDF further comprises one or more rheological modifier (e.g., at least one of: bentonite clay, a polyamide, a dimer diacid, or combinations thereof);
(c) the oil-based RDF further comprises one or more alkalinity agent (e.g., lime Ca(OH));
(d) the oil-based RDF further comprises one or more wetting agent (e.g., fatty imidazolines, soya lecithin, or combinations thereof);
(e) the weighting or bridging agent is present in an amount of about 2.5 to about 45.0% V/V of the oil-based RDF, wherein:
	(i) at least about 50% V/V of the one or more weighting or bridging agent is acid soluble (Abstract; Col 3, lines 15-46);
	(ii) no more than about 10% V/V of the one or more weighting or bridging agent is acid soluble; or
	(iii) combinations thereof; or
(f) a combination thereof (Abstract; Col 3, lines 3-24).

	Regarding Claim 3, Guichard discloses the oil-based RDF of claim 2, wherein: 70IGVOL1170US2
(a) the acid soluble weighting or bridging agent includes or is at least one of calcium carbonate (CaCO3), manganese oxide (Mn304), ilmenite, or a combination thereof; and
(b) the acid insoluble weighting or bridging agent includes barite, insoluble components present in trimanganese tetraoxide, insoluble components present in ilmenite, insoluble components present in hematite; or a combination thereof;
(c) or a combination thereof (Col 3, lines 55-67; Col 4, lines 1-45; Col 5, lines 4-32).

	Regarding Claim 4, Guichard discloses the oil oil-based RDF of claim 1, wherein:
(a) the hygroscopic liquid is NaCl brine, NaBr brine, CaBr2 brine, a formate brine, potassium formate, an alcohol based hygroscopic liquid, lower polyhydric alcohols, glycerol, or polyglycerol;
(b) the oil is diesel; and
(c) the oil-based RDF comprises about 0.25 to about 20.0 pounds per barrel (lbs/bbl) by weight of the oil-based RDF additive (Col 4, lines 1-45); or
(d) a combination thereof.

	Regarding Claim 5, Guichard discloses the oil-based RDF of claim 1, wherein:
(a) the phenolic polymers are cross-linked;
(b) the hydrophobizing component or agent is an amine or amide containing compound (Col 3, lines 15-40; Col 4, lines 11-23; Col 5, lines 15-40); or
(c) a combination thereof.

	Regarding Claim 6, Cowan teaches the oil oil-based RDF of claim 1, wherein:
(a) the phenolic material or composition includes at least one of: lignin, lignin derivative and salts thereof;
(b) the phenolic material or composition includes at least one of: organosolv lignin, milled wood lignin, cellulotic enzyme lignin, enzymatic mild acidolysis lignin, lignin extracted with ionic liquids, alkali lignin, alkali lignin slurry, sodium salt of lignin, lignin sodium salt slurry, black liquor, Kraft lignosulfonates, Kraft lignin, sulfite lignin, sulfomethylated Kraft lignin, derivatives thereof, and salts thereof;
(c) the hydrophobizing component or agent includes at least one of a fatty amine or amidoamine, a fatty imidazoline, a fatty quaternary amine compound, a fatty imidazolinium compound, and salts thereof; 71IGVOL1170US2
(d) the hydrophobizing component or agent includes a fatty quaternary amine compound that includes at least one of a diamidoamine quaternary amine compound and an ester of quaternary amine compound;
(e) the hydrophobizing component or agent includes at least one of Bis-(isostearic acid amidoethyl)-N-polyethoxy-N-methyl ammonium methosulfate, N, N-bis (tallow amidoethyl) N- polyethoxy N-methylammonium methosulfate, Di (nortallowyloxyethyl) dimethyl Ammonium Chloride, tallow amine, amidoamine, or a combinations thereof; or
(f) a combinations thereof (Abstract; Col 1, lines 5-42; Col 3, lines 5-15 and lines 34-55; Col 4, lines 10-24).

Regarding Claim 7, Cowan teaches the oil oil-based RDF of claim 6, wherein the lignin derivative includes:  a first sulfonated lignin compound having a sulfonate group located on aliphatic part of the lignin; a second sulfonated lignin compound having a sulfonate group located on aromatic part of the lignin; a third sulfonated lignin compound having a sulfonate group located on aromatic part of the lignin and another sulfonate group located on aliphatic part of the lignin; alkoxylated lignin; esterified lignin; hydroxypropylated lignin; phenolated lignin; alkylated lignin; urethanized lignin; hydroxyalkylated lignin; sulfomethylated lignin; nitrated lignin; azo coupled lignin; or a combination thereof (Abstract; Col 1, lines 5-42; Col 3, lines 5-15 and lines 34-55; Col 4, lines 10-24).

Regarding Claim 8, Guichard discloses the oil-based RDF of claim 1, wherein the blend, reaction product, or mixture thereof, further comprises formaldehyde (Col 3, lines 15-40; Col 4, lines 11-23; Col 5, lines 15-40).

Regarding Claim 9, Cowan teaches the oil-based RDF of claim 7, wherein the blend, reaction product, or mixture thereof, includes:
(a) the first sulfonated lignin compound that is a sulfonated Kraft lignin,
(b) the second sulfonated lignin compound that is a sulfomethylated Kraft lignin; and
(c) the third sulfonated lignin compound that is a Kraft lignin that has been sulfonated and sulfomethylated (Abstract; Col 1, lines 5-42; Col 3, lines 5-15 and lines 34-55; Col 4, lines 10-24), or
(d) a combinations thereof.

Regarding Claim 10, Cowan teaches the oil-based RDF of claim 7, wherein the blend, reaction product, or mixture thereof, includes:
(a) the first sulfonated lignin compound that has a degree of sulfonation between about 0.1 and about 4.0,
(b) the second sulfonated lignin compound that has a degree of sulfonation between about 0.1 and about 4.0, 
(c) the third sulfonated lignin compound that has a degree of sulfonation between about 0.1 and about 4.0 (Abstract; Col 1, lines 5-42; Col 3, lines 5-15 and lines 34-55; Col 4, lines 10-24), or
(d) a combinations thereof.

Regarding Claim 11, Guichard discloses the oil-based RDF of claim 6, wherein the fatty amine or amidoamine is prepared by reacting tall oil fatty acid with an amine having at least two secondary amine groups (Col 3, lines 15-40; Col 4, lines 11-23; Col 5, lines 15-40).

Regarding Claim 12, Guichard discloses the oil-based RDF of claim 1, wherein the composition comprises:
(a) about 5 to about 75 percent by weight of the hydrophobizing component or agent; and
(b) about 25 to about 95 percent by weight of the phenolic material or composition (Col 3, lines 15-40; Col 4, lines 11-23; Col 5, lines 15-40), or 
(c) a combination thereof.

Regarding Claim 13, Guichard discloses the oil-based RDF of claim 1, wherein the blend, reaction product, or mixture thereof, further comprises formalin that comprises at least one of: about 30 to about 40% by weight of formaldehyde, and about 10 to about 15% by weight of methanol (Col 3, lines 15-40; Col 4, lines 11-23; Col 5, lines 15-40).

Regarding Claim 14, Guichard discloses the oil-based RDF of claim 1, wherein the composition is a liquid (Col 4, lines 6-59).

Regarding Claim 15, Guichard discloses a method of drilling a reservoir section of a wellbore (Abstract), the method comprising:
circulating a drilling fluid through a wellbore when drilling the well to depth (Abstract; Col 3, lines 44-50);
removing the drilling fluid from the wellbore (Abstract; Col 3, lines 44-50);
circulating an oil-based reservoir drill-in fluid (RDF) when (Abstract; Col 3, lines 3-24): the drill penetrates the reservoir section, the drill is drilling the reservoir section, or both,
wherein the oil-based RDF includes (i) an invert emulsion of a hygroscopic liquid (Abstract; Col 3, lines 3-24), (ii) one or more weighting or bridging agent that includes an acid soluble weighting or bridging agent (Col 3, lines 15-50 and lines 55-67; Col 4, lines 15-63), (iii) at least one of an oil, mineral oil, synthetic oil, or a combination thereof, wherein the oil, mineral oil, synthetic oil, or combination thereof, is the continuous phase of the invert emulsion (Col 3, lines 15-50 and lines 55-67; Col 4, lines 15-63), and (iv) an oil-based RDF additive comprises a blend, reaction product, or a mixture thereof (Col 3, lines 15-40; Col 4, lines 11-23; Col 5, lines 15-40), of: 73IGVOL1170US2
one or more hydrophobizing component or agent (Col 3, lines 15-40; Col 4, lines 11-23; Col 5, lines 15-40).
Guichard, however, fails to expressly disclose wherein the oil-based reservoir drill-in-fluid comprises one or more phenolic material or composition comprising phenolic polymers or salts thereof (about 25 to about 95 percent by weight of the phenolic material or composition).

Cowan teaches the oil-based reservoir drill-in-fluid comprising one or more phenolic material or composition comprising phenolic polymers or salts thereof (about 25 to about 95 percent by weight of the phenolic material or composition) (Abstract; Col 1, lines 5-42; Col 3, lines 5-15 and lines 34-55; Col 4, lines 10-24) for the purpose of utilizing this fluid loss additive in order to prevent or decrease the loss of fluid by filtration from oil-base muds downhole (Abstract; Col 1, lines 24-45).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Guichard to include one or more phenolic material or composition comprising phenolic polymers or salts thereof, as taught by Cowan, because doing so would help utilize this fluid loss additive in order to prevent or decrease the loss of fluid by filtration from oil-base muds downhole.

Regarding Claim 16, Guichard discloses the method of claim 15, wherein the oil-based RDF comprises one or more weighting or bridging agent present in an amount of about 2.5 to about 45% V/V of the oil-based RDF, wherein:
(a) at least about 50% of the one or more weighting or bridging agent is acid soluble;
(b) no more than about 10% of the one or more weighting or bridging agent is acid insoluble; or
(c) a combination thereof (Col 3, lines 15-40; Col 4, lines 11-23; Col 5, lines 15-40).

Regarding Claim 17, Guichard discloses the method of claim 16, wherein:
(a) the acid soluble weighting or bridging agent includes or is at least one of calcium carbonate (CaCO3), manganese oxide (Mn304), ilmenite, or a combination thereof; and
(b) the acid insoluble weighting or bridging agent includes or is at least one of barite, insoluble components present in trimanganese tetraoxide, insoluble components present in ilmenite, insoluble components present in hematite; or a combination thereof; or
(c) a combination thereof (Col 3, lines 55-67; Col 4, lines 1-45; Col 5, lines 4-32).

Regarding Claim 18, Guichard discloses the method of claim 15, wherein the oil-based RDF further comprises:
(a) an invert emulsion of a hygroscopic liquid, and at least one of: an oil, mineral oil, synthetic oil, or a combination thereof;
(b) one or more emulsifier (Abstract; Col 3, lines 15-46);
(c) one or more rheological modifier (Abstract; Col 3, lines 15-46);
(d) one or more alkalinity agent;
(e) one or more wetting agent; 74IGVOL1170US2
(f) one or more corrosion inhibitor; or
(g) a combination thereof (Abstract; Col 3, lines 15-46).

Regarding Claim 19, Guichard discloses the method of claim 18, wherein the oil-based RDF includes:
(a) the hygroscopic liquid is NaCl brine, NaBr brine, CaBr2 brine, a formate brine, potassium formate, an alcohol, lower polyhydric alcohols, glycerol, or polyglycerol;
(b) the oil is diesel;
(c) the oil-based RDF comprises about 0.25 to about 20.0 pounds per barrel (lbs/bbl) by weight of the oil-based RDF additive (Col 3, lines 55-67; Col 4, lines 1-45; Col 5, lines 4-32); or
(d) a combination thereof.

Regarding Claim 20, Guichard discloses the method of claim 15, wherein the method further comprises, after circulating the oil- based RDF, at least one of: removing the oil-based RDF; and removing a filter cake by treating the filter cake with a filter cake breaker fluid through the wellbore (Col 3, lines 55-67; Col 4, lines 1-45; Col 5, lines 4-32).

Regarding Claim 21, Guichard discloses the method of claim 20, wherein the filter cake breaker fluid comprises:
(a) a brine;
(b) one or more acid or acid precursor;
(c) one or more complexing agent;
(d) one or more solvent;
(e) one or more surfactant;
(f) one or more pH control agent;
(g) one or more corrosion inhibitor;
(h) one or more viscosifiers; or
(i) a combination therefore (Abstract; Col 1, lines 5-42; Col 3, lines 5-15 and lines 34-55; Col 4, lines 10-24).

Regarding Claim 22, Guichard discloses the method of claim 15, wherein the reservoir section has a permeability of about 10 millidarcy (mD) to about 2000 mD (Abstract; Col 1, lines 5-42; Col 3, lines 5-15 and lines 34-55; Col 4, lines 10-24).

Regarding Claim 23, Guichard discloses the method of claim 20, wherein removing the filter cake returns the permeability of the reservoir section to at least about 50% of the permeability of the reservoir section prior to drilling (Abstract; Col 1, lines 5-42; Col 3, lines 5-15 and lines 34-55; Col 4, lines 10-24).

Regarding Claim 24, Guichard discloses the method of claim 15, wherein the method further comprises, prior to circulating the oil-based RDF, at least one of: circulating a drilling fluid through the wellbore when drilling; and
removing the drilling fluid from the wellbore (Abstract; Col 3, lines 3-25).

Regarding Claim 25, Guichard discloses the method of claim 24, wherein the drilling fluid comprises: an invert emulsion of a hygroscopic liquid, mineral oil, and internal olefin (Abstract; Col 3, lines 3-35).

Regarding Claim 26, Cowan teaches the method of claim 15, wherein:
(a) the phenolic polymers are cross-linked;
(b) the hydrophobizing component or agent is an amine or amide containing compound (Abstract; Col 1, lines 5-42; Col 3, lines 5-15 and lines 34-55; Col 4, lines 10-24), or
(c) a combination thereof.

Regarding Claim 27, Cowan teaches the method of claim 15, wherein:
(a) the phenolic material or composition includes at least one of: lignin, lignin derivative, and salts thereof;
(b) the phenolic material or composition includes at least one of: organosolv lignin, milled wood lignin, cellulotic enzyme lignin, enzymatic mild acidolysis lignin, lignin extracted with ionic liquids, alkali lignin, alkali lignin slurry, sodium salt of lignin, lignin sodium salt slurry, black liquor, Kraft lignosulfonates, Kraft lignin, sulfite lignin, sulfomethylated Kraft lignin, derivatives thereof, and salts thereof;
(c) the hydrophobizing component or agent includes at least one of a fatty amine or amidoamine, a fatty imidazoline, a fatty quaternary amine compound, a fatty imidazolinium compound, and salts thereof;
(d) the hydrophobizing component or agent includes a fatty quaternary amine compound that includes at least one of a diamidoamine quaternary amine compound and an ester of quaternary amine compound;
(e) the hydrophobizing component or agent includes at least one of Bis-(isostearic acid amidoethyl)-N-polyethoxy-N-methyl ammonium methosulfate, N, N-bis (tallow amidoethyl) N- polyethoxy N-methylammonium methosulfate, Di (nortallowyloxyethyl) dimethyl Ammonium Chloride, tallow amine, amidoamine, and combinations thereof; or
(f) a combination thereof (Abstract; Col 1, lines 5-42; Col 3, lines 5-15 and lines 34-55; Col 4, lines 10-24).

Regarding Claim 28, Cowan teaches the method of claim 15, wherein the lignin derivative includes: a first sulfonated lignin compound having a sulfonate group located on aliphatic part of the lignin; a second sulfonated lignin compound having a sulfonate group located on aromatic part of the lignin; a third sulfonated lignin compound having a sulfonate group located on aromatic part of the lignin and another sulfonate group located on aliphatic part of the lignin; alkoxylated lignin; esterified lignin; hydroxypropylated lignin; phenolated lignin; alkylated lignin; urethanized lignin; hydroxyalkylated lignin; sulfomethylated lignin; nitrated lignin; azo coupled lignin; or a combination thereof (Abstract; Col 1, lines 5-42; Col 3, lines 5-15 and lines 34-55; Col 4, lines 10-24).

Regarding Claim 29, Guichard discloses the method of claim 15, wherein the blend, reaction product, or mixture thereof, further comprises formaldehyde (Abstract; Col 1, lines 5-42; Col 3, lines 5-15 and lines 34-55; Col 4, lines 10-24).

Response to Arguments
Applicant’s arguments filed 09/29/2022 have been fully considered but are not persuasive.
	The applicant argues wherein the combination of references Guichard and Cowan fail to disclose and/or teach “an oil-based reservoir drill-in-fluid or even an oil-based fluid used downhole and wherein the oil, mineral oil, synthetic oil, or combination thereof, is the continuous phase of the invert emulsion,” as instantly recited by applicant for Independent claims 1 and 15.
The examiner respectfully disagrees.
Primary reference Guichard discloses an oil-based reservoir drill-in fluid (RDF) comprising (i) an invert emulsion of a hygroscopic liquid (Abstract; Col 3, lines 3-24) and (ii) one or more weighting or bridging agent that includes an acid soluble weighting.  Guichard further discloses wherein the oil-based reservoir drill-in fluid comprises (iii) an oil-based RDF additive, and (iv) at least one of: an oil, mineral oil, synthetic oil, or a combination thereof (Col 3, lines 15-50 and lines 55-67; Col 4, lines 15-63), wherein the oil, mineral oil, synthetic oil, or combination thereof, is the continuous phase of the invert emulsion (Col 3, lines 15-50 and lines 55-67; Col 4, lines 15-63), and the oil-based RDF additive comprises a blend, reaction product, or a mixture thereof, of one or more hydrophobizing component or agent (Col 3, lines 15-40; Col 4, lines 11-23; Col 5, lines 15-40).  The examiner recognizes wherein primary reference Guichard, however, fails to expressly disclose wherein the oil-based reservoir drill-in-fluid comprises one or more phenolic material or composition comprising phenolic polymers or salts thereof.
The examiner brings in secondary reference Cowan to teach the oil-based reservoir drill-in-fluid comprising one or more phenolic material or composition comprising phenolic polymers or salts thereof (Abstract; Col 1, lines 5-42; Col 3, lines 5-15 and lines 34-55; Col 4, lines 10-24) for the purpose of utilizing this fluid loss additive in order to prevent or decrease the loss of fluid by filtration from oil-base muds downhole (Abstract; Col 1, lines 24-45).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Guichard to include one or more phenolic material or composition comprising phenolic polymers or salts thereof, as taught by Cowan, because doing so would help utilize this fluid loss additive in order to prevent or decrease the loss of fluid by filtration from oil-base muds downhole.
As a result, in light of all the arguments presented above, the rejection stands as previously set forth.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHISH K VARMA whose telephone number is (571)272-9565. The examiner can normally be reached Monday-Friday 9:30-5:30pm, Telework Mondays and Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 571-272-4137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ASHISH K VARMA/Examiner, Art Unit 3674                                                                                                                                                                                                        

/ZAKIYA W BATES/Primary Examiner, Art Unit 3674